Citation Nr: 0822721	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  02-05 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in February 2002.  A 
statement of the case (SOC) was issued in April 2002, and the 
veteran's representative filed a substantive appeal later 
that month.

In November 2004, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
actions, the AMC continued the denial of the claim, as 
reflected in the March 2008 supplemental SOC (SSOC), and 
returned this matter to the Board for further appellate 
consideration.

For the reasons expressed below, the matter on appeal, again, 
being remanded to the RO via the AMC.  VA will notify the 
veteran if further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such will, regrettably, further delay an 
appellate decision.

In March 2008, after the issuance of the March 2008 SSOC but 
prior to certification of the appeal to the Board in May 
2008, the AMC received records from the Social Security 
Administration (SSA).  As the SSA records contain findings 
related to the veteran's PTSD, they are pertinent to the 
claim; however, the AMC has not considered them in 
adjudicating the claim.  In addition, although service 
personnel records were received in March 2005, it is unclear 
whether they were considered in the March 2008 SSOC.  Under 
the circumstances, the Board has no alternative but to remand 
this matter to the RO for consideration of the claim in light 
of the additional evidence received since the March 2008 
SSOC, and for issuance of an SSOC reflecting such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2007).

Prior to the RO's readjudication of the claim for service 
connection for PTSD, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its notice to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim on appeal.  
The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as appropriate, and the 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

